                Case 20-12602-BLS         Doc 20     Filed 10/15/20      Page 1 of 1


                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

RED REEF ALTERNATIVE INVESTMENTS, LLC and Case No. 20-12602 (BLS)
EMERGENT CAPITAL, INC.,
                                                              (Joint Administration Requested)
                           Debtors.

                 MOTION AND ORDER FOR ADMISSION PRO HAC VICE

         Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the
 admission pro hac vice of Kyle R. Kistinger, Esq. of the law firm Faegre Drinker Biddle & Reath
 LLP to represent the Ad Hoc Group of Senior Secured Noteholders under the prepetition Senior
 Secured Notes Indenture, dated as of July 28, 2017, in connection with the above-captioned case
 as well as any related adversary proceedings.

 Dated: October 15, 2020                      FAEGRE DRINKER BIDDLE & REATH LLP
 Wilmington, Delaware
                                              /s/ Brett D. Fallon
                                              Brett D. Fallon (Del. Bar No. 2480)
                                              222 Delaware Ave., Suite 1410
                                              Wilmington, DE 19801-1621
                                              Telephone: (302) 467-4224
                                              Facsimile: (302) 467-4201
                                              brett.fallon@faegredrinker.com

           CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
 admitted, practicing and in good standing as a member of the Bar of the State of New York, and
 submit to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the
 preparation or course of this action. I also certify that I am generally familiar with this Court’s
 Local Rules and with the Revised Standing Order for District Fund effective September 1, 2016. I
 further certify that the annual fee of $25.00 has been paid to the Clerk of Court for District Court.

 Dated: October 15, 2020                      /s/ Kyle R. Kistinger
                                              Kyle R. Kistinger, Esq.
                                              Faegre Drinker Biddle & Reath LLP
                                              1177 Avenue of the Americas, 41st Floor
                                              New York, NY 10036
                                              (P) (212) 248-3247 (F) (212) 248-3141
                                              kyle.kistinger@faegredrinker.com

                                 ORDER GRANTING MOTION

         IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
